appellant sought relief in the wrong vehicle as a post-conviction petition
                  for a writ of habeas corpus is the exclusive remedy to challenge the
                  validity of a guilty plea after sentencing. The State argued that
                  construing the motion as a post-conviction petition for a writ of habeas
                  corpus, the motion was procedurally barred as it was filed almost nine
                  years after entry of the judgment of conviction.   See NRS 34.726(1). The
                  district court construed the motion as a post-conviction habeas corpus
                  petition and denied it as untimely filed.
                              To the extent that appellant raised a claim challenging an
                  alleged breach of the plea agreement, the district court correctly
                  determined that the motion was untimely filed and appellant failed to
                  demonstrate good cause to excuse his procedural defects. 2 See id.
                  However, to the extent that appellant challenged the computation of time
                  served, that claim must be raised in a post-conviction petition for a writ of
                  habeas corpus, see NRS 34,724(2)(c), and cannot be raised in a petition
                  that also challenges the validity of the judgment of conviction and
                  sentence, see NRS 34.738(3). Thus, the denial of appellant's motion was
                  without prejudice for him to file the appropriate petition in the district




                         2Appellant argued that he had good cause because he just learned
                  that the Department was incorrectly structuring his sentence. However,
                  this does not provide good cause as the breach claim was reasonably
                  available to be raised in a timely petition as the sentences were structured
                  in 2005. The fact that appellant only thought to ask about his sentence
                  structure in April 2014, does not provide good cause for the delay in this
                  case.


SUPREME COURT
        OF

     NEVADA
                                                        2
(0) 1947A    ea
                    court. See NRS 34.738(1). Accordingly, we conclude that the motion was
                    properly denied in this case. 3
                    Motion to Modify Sentence
                                    In his motion filed on June 18, 2014, appellant argued that his
                    sentence should be reduced because of mental health issues and his
                    amenability to future treatment and because he received ineffective
                    assistance of counsel, Appellant's claims fell outside the narrow scope of
                    claims permissible in a motion to modify sentence. See Edwards v. State,
                    112 Nev. 704, 708, 918 P.2d 321, 324 (1996). Therefore, without
                    considering the merits of any of the claims raised in the motion, we
                    conclude that the district court did not err in denying the motion.
                    Accordingly, we
                                    ORDER the judgment of the district court AFFIRMED. 4



                                                                              C.J.
                                                Gibbons




                    Pickering
                                Pitt uAr   '




                                                                  Saitta
                                                                                                 J.



                          3 We conclude that the district court did not abuse its discretion in
                    denying his motion to appoint counsel.

                          4 We  have reviewed all documents that appellant has submitted in
                    proper person to the clerk of this court in this matter, and we conclude
                    that no relief based upon those submissions is warranted. To the extent
                    that appellant has attempted to present claims or facts in those
                    submissions which were not previously presented in the proceedings
                    below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA                                                  3
(0) 1947A.   (me.
                  cc:   Hon. Michael Villani, District Judge
                        Michael S. French
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    .0